Citation Nr: 0307330	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  94-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for recurrent 
lipomas with resultant scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1982 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating for lipomas, effective March 
13, 1992.  In the same rating decision, the RO denied service 
connection for a psychiatric disorder characterized as 
"nerves."  The veteran filed a notice of disagreement with 
the denial of service connection for a psychiatric disorder 
in November 1992.  A statement of the case (SOC) followed in 
December 1992, and the veteran filed a substantive appeal in 
March 1993.

Later, during a June 1993 hearing before a local RO hearing 
officer, the veteran expressed disagreement with the initial 
noncompensable evaluation of service-connected lipomas.  A 
supplemental SOC was issued in November 1993.  The veteran 
submitted a substantive appeal in December 1993, and 
requested a Board hearing.  In October 1997, the RO granted a 
10 percent evaluation for service-connected lipomas.  

As the veteran has disagreed with the initial evaluation 
assigned following the grant of service connection, the Board 
has characterized the issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, although the 
RO granted a 10 percent initial rating during the pendency of 
the appeal, inasmuch as a higher evaluation is available this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim remains viable 
on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In response to the veteran's request, a Board hearing was 
scheduled for him in December 1998.  However, the veteran did 
not submit a timely motion for a new hearing date following 
his failure to appear.  Therefore, the Board will proceed to 
review the issue on appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) 
(2002).  

In February 1999, the Board denied service connection for a 
psychiatric disorder; hence, that matter is no longer in 
appellate status.  In February 1999, the Board also remanded 
the issue of the propriety of the initial 10 percent 
evaluation assigned for recurrent lipomas with resultant 
scarring to the RO for further development.  Per the Board's 
instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see February 2003 
supplemental SOC).  Hence, that matter has been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has, to the extent 
possible, been accomplished.  

2.  Since the March 1992 effective date of the grant of 
service connection, the veteran's service-connected lipomas 
with resultant scarring has been manifested by recurrent, 
non-disfiguring, but occasionally symptomatic lymphomas, and 
post-surgical excision scarring that is well-healed and 
nontender.  


CONCLUSION OF LAW

As the initial 10 percent rating assigned following the grant 
of service connection for recurrent lipomas with resultant 
scarring was proper, the criteria for a higher initial rating 
for that condition have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 
7801, 7802, 7803, 7804, 7805 (as in effect prior to and since 
August 30, 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As evidenced by the November 1993 statement of the case, the 
February 1999 Board remand, and the February 2003 
supplemental SOC, the veteran and his representative have 
been furnished the pertinent laws and regulations governing 
the claims and the reasons for the denial of the veteran's 
claims.  Notably, in the February 2003 supplemental SOC, the 
RO addressed VA's new regulatory criteria pertaining to skin 
disorders, including scars, after the matter was raised by 
the veteran's representative.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claim and (as evidenced by, e.g., 
the December 2002 RO letter soliciting information and/or 
evidence), have been afforded opportunities to submit such 
information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a)and 38 C.F.R. § 3.159(b)).  
In the February 1999 remand, the Board informed the veteran 
of the RO's duty to obtain (and, therefore, the veteran's 
responsibility to provide) the names and addresses of all 
health care providers from whom he sought treatment for 
lipomas since 1992.  Furthermore, by letter of December 2002, 
the RO indicated that it would could assist the veteran in 
obtaining relevant medical records, employment records, or 
records from other Federal agencies if the veteran provided 
adequate information about such records.  Even though such 
letter referred to a "service connection" claim, it 
nonetheless provides reasonable notice of what evidence VA 
could obtain on the veteran's behalf with regard to any 
claim.   

The Board also finds that all necessary development has, to 
the extent possible, been accomplished.  The veteran has 
undergone several VA examinations, in June 1992, April 1994, 
September 1999, and August 2000 (pursuant to February 1999 
Board remand instruction), the reports of which are of 
record.  While, following a statement from the veteran as to 
his symptoms, the RO scheduled the veteran for yet another 
examination in June 2001, the veteran failed to report to 
that examination.  The RO obtained pertinent treatment 
records from the Northampton VA Medical Center (VAMC) and 
Springfield VA Outpatient Center (VAOPC), the only identified 
post-service source of VA medical treatment, as well as the 
office of A. Arbulu, M.D., and Enfield Medical Associates.  
In July 1999, the RO informed the veteran that it would 
request records from the physician identified as "Dr. 
Albea" if the veteran provided adequate information, such as 
an address.  The veteran did not respond.  Significantly, 
neither the veteran nor his representative asserts, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim on appeal that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.


I.  Factual Background

Historically, in March 1992, the veteran filed a claim for 
service connection for subcutaneous lumps of the body.  The 
RO subsequently ordered that the veteran undergo VA 
examination in June 1992.  The VA examiner reported a medical 
history of subcutaneous nodules on the left forearm, 
abdominal trunk, and lower back.  The nodules were first 
noted in 1984, and unchanged since the onset period.  There 
was no associated pruritis, erythema, weight loss, or other 
skin changes.  The nodules were reportedly asymptomatic, and 
the veteran used no medication for the nodules.  On physical 
examination, the VA examiner observed the following:  (1) a 
two centimeter subcutaneous nodule on the left forearm, (2) a 
one centimeter subcutaneous nodule on the right and left 
abdominal walls, (3) a once centimeter nodule on the left 
lower back, (4) a 9 millimeter by 5 millimeter nevus on the 
left thigh, evenly pigmented since birth, (5) two one 
centimeter nodules on the right thigh, and (6) three one 
centimeter nodules on the left thigh.  The VA examiner 
described the skin disorder as benign lipomas, and congenital 
nevus of the left thigh.  The VA examiner reported observing 
no nervous manifestations, and did not consider the condition 
disfiguring.  The VA examiner diagnosed lipomas and 
congenital nevus.

In May 1993, the veteran identified Springfield VA Outpatient 
Clinic (VAOPC) as a source of relevant treatment.  In January 
1993, the veteran was scheduled for surgical excision of a 
two-centimeter by two-centimeter, symptomatic lipoma of the 
left forearm.  The VA physician noted other asymptomatic 
lesions.  In May 1993, during the veteran's physical 
examination, a VA physician observed multiple subdermal 
nodules diffused throughout the body.  The VA physician 
diagnosed, among other things, multiple lipomas.  

The veteran underwent VA examination in April 1994.  The 
veteran complained that subcutaneous lipomas were growing 
larger and more painful, particular the lipomas located on 
his back and under his rib cage.  The veteran reported that a 
dermatologist at the Springfield VAOPC treated him, and he 
had two lipomas excised.  The VA examiner observed multiple 
subcutaneous lipomatous lesions present, including two half-
centimeter lesions by the right knee, one half-centimeter 
lesion on the left knee, two half-centimeter lesions on the 
left upper back, and one half-centimeter lesion on the right 
upper arm.  The VA examiner also observed one-centimeter 
lesions on the veteran's left upper anterior thigh, on his 
right lower back, on his left upper quadrant, and on his 
right upper anterior thigh.  There were 1.5 to 2.0 centimeter 
lesions on the veteran's right lateral thigh, left lateral 
thigh, right upper quadrant, and left lower quadrant.  The VA 
examiner reported that no ulcerations were present, and no 
lesions presented overlying superficial erythema.  The 
lesions were observed to nontender.  The VA examiner 
diagnosed, in relevant part, multiple subcutaneous lipomas.

In an October 1995 statement, the veteran described his 
lipomas as large, unsightly, painful tumors.  The veteran 
reported that his "tumors" were growing in size and number.  
He had several surgically removed.

During a May 1997 hearing before an RO hearing officer, the 
veteran complained of lipomas worsening in severity, and that 
the lipomas were tender and painful.  The veteran testified 
that the unexcised lipomas interfered with his ability to use 
certain weight-lifting exercise equipment, as he would 
experience pain when the lipomas were exposed to pressure.  
The veteran described the recurrence of growth of the lipomas 
throughout his body.  The veteran identified A. Arbulu, M.D. 
as a source of relevant treatment.  The veteran and his 
representative submitted medical records from Dr. Arbulu 
dated December 1996 and May 1997 concerning lipoma excision.  
According to the records, in December 1996, Dr. Arbulu 
observed multiple symptomatic lipomas of the trunk and groin 
and surgically excised them later the same month.  According 
to a December 1996 post-surgery biopsy report from the 
Johnson Memorial Hospital, excised lipomas were tested and 
pathologically confirmed as lipomas.  Multiple lipomas were 
observed again in May 1997 on the left knee, left groin, 
right knee, left abdominal, right thigh, and trunk.  

In June 1997, the veteran submitted a May 1997 report from 
the Nutmeg Health Associates, indicating surgical excision of 
two lipomas in the left groin area and one lipoma of the 
right knee.  The surgeon was listed as Dr. Arbulu.  In an 
attached statement, the veteran indicated that the reporting 
physician did not clinically document the post-surgical 
tenderness of scar tissue as the fact could be presumed.  

In June 1999, the veteran identified Springfield VAOPC as a 
source of surgical treatment of lipomas in May 1999.  The 
veteran also identified Dr. Arbulu and Enfield Medical 
Associates.  

The RO obtained records from Dr. Arbulu in August 1999.  Non-
duplicative records included a tissue biopsy report dated in 
May 1997.  According to the May 1997 report, post-operative 
specimens from the veteran's left groin and right knee were 
pathologically diagnosed as lipomas.  

According to records obtained from the Enfield Medical 
Associates, the veteran's private physician observed a new, 
somewhat painful lipoma on the left knee.  The private 
physician noted a past medical history of recurrent lipomas, 
status post excision.  He diagnosed lipoma of the left knee, 
to be evaluated for excision.

Another VA examination was provided in September 1999.  In 
response to inquiry, the veteran reported numerous lipomas 
for many years.  The VA examiner determined that the lipomas 
did not appear to cause any obvious disfigurement.  The 
veteran complained of several lipomas causing local pain and 
discomfort, but denied any pain that could indicate 
neuropathic involvement.  The VA examiner observed tenderness 
to moderate to deep palpation of several subcutaneous 
nodules, particularly over the right flank.  One of the 
lesions of the right flank appeared to have associated 
erythema.  The VA examiner diagnosed a history of 
subcutaneous nodules, some of which appeared to be painful.  

In June 2000, the veteran's representative submitted 
additional private treatment records showing excision of 
lipomas.  The records, from Nutmeg Healthcare Associates, 
indicate that the veteran underwent excision of two lipomas 
of the lumbar area in April 2000.  

A VA examination was provided in August 2000.  The veteran 
complained of small, recurring lipomas.  The VA examiner 
observed a one-centimeter thickening in the right lower 
anterior thigh, the left lower thigh, and the left upper 
thigh.  She also observed a one-centimeter thickening in the 
right lower thoracic, left mid-thoracic, left mid-axillary 
line, and left lower quadrant.  On the anterior chest wall, 
there was a half-centimeter discrete subcutaneous nodule.  In 
the abdomen right mid quadrant, there was an approximate two-
centimeter subcutaneous nodule.  Recent, post-surgical scars 
included a two-centimeter right upper lumbar scar considered 
well-healed, nontender, normal and pink.  In addition, the VA 
examiner observed a one and a half-centimeter left lumbar, 
lower thoracic scar, also considered well-healed, nontender, 
normal, and pink.  

In an addendum to the August 2000 VA examination report, a 
review of the claims file and the February 1999 Board remand 
was indicated.  The VA examiner expressed that no deformities 
from the veteran's lipomas were observed, and the resultant 
scars described in the report were nontender and normal scar 
tissue without functional impairment.

In an April 2001 statement, the veteran complained of several 
post-excision scars, including five painful and tender scars.  
The RO subsequently ordered another VA examination.  In June 
2001, a VA examiner reviewed the claims file in expectation 
of the veteran's evaluation.  Citing the prior VA 
examination, she remarked at the presence of a one-centimeter 
lipoma behind the veteran's right knee that was symptomatic, 
sore to the touch, without erythema.  The veteran did not 
report for the June 2001 VA examination.  



II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

During the pendency of this appeal, VA amended the portion of 
the rating schedule governing evaluation of diseases of the 
skin.  This amendment was effective August 30, 2002.  See 67 
Fed. Reg. 49,590, 49,596 (July 31, 2002).  When a governing 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board 
must evaluate the veteran's claim under both the former and 
revised applicable schedular criteria.  Because the RO has 
already done so, there is no due process bar to the Board 
doing likewise, applying the more favorable result, if any.  

At the time the veteran filed his claim for service 
connection for the disability under consideration, the rating 
schedule provided that new benign skin growths shall be rated 
as scars, disfigurement, etc.  38 C.F.R. § 4.118, Diagnostic 
Code 7819.  A 10 percent rating was warranted for scars that 
are superficial, poorly nourished with repeated ulcerations 
or superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
7804.  Other scars were rated on limitation of function of 
the part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the revised criteria, benign skin neoplasms shall be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805) or impairment of function.  67 Fed. Reg. at 49,596 
(to be codified at 38 C.F.R. § 4.118, Diagnostic Code 7819).  
A maximum 10 percent rating is warranted for scars, other 
than the head, face, or neck, that are superficial and that 
do not cause limited motion, with an area or areas of 144 
square inches (929 sq. cm.) or greater.  67 Fed. Reg. at 
49,596 (to be codified at 38 C.F.R. § 4.118, Diagnostic Code 
7802).  Scars that are superficial (not associated with 
underlying soft tissue damage) and unstable, and scars that 
are superficial and painful on examination warrant a maximum 
10 percent evaluation.  67 Fed. Reg. at 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804).  
Other scars are rated on limitation of function of the 
affected part.  67 Fed. Reg. at 49,596 (to be codified at 
38 C.F.R. § 4.118, Diagnostic Code 7805).  

The Board concludes that the evidence of record does not 
provide a basis for assignment of a higher initial rating for 
the veteran's recurrent lipomas with resultant scarring under 
either the former or the revised criteria.  

Pertinent to the former criteria, the evidence of record 
shows that, prior to August 30, 2002, the service-connected 
disability under consideration was manifested by periodically 
symptomatic, non-disfiguring nodules and residuals of 
excision.  Private physicians of record, including treating 
physician Dr. Arbulu, observed symptomatic lipomas and 
performed surgical excision of some lipomas.  VA records 
provide evidence of symptomatic lipomas in January 1993, and 
tenderness to palpation of lipomas was observed on VA 
examination of September 1999.  The VA examiners of record, 
including June 1992, September 1999, and August 2000, 
specifically reported that the veteran's condition was not 
disfiguring.  The August 2000 VA examiner, the only physician 
of record to specifically address residuals of lipoma 
excision, described surgical scarring as well-healed and 
nontender.  

As Diagnostic Code 7804 provided only for a 10 percent 
evaluation for scars that were painful on objective 
demonstration, no higher initial evaluation is assignable 
under that diagnostic code.  Likewise, former Diagnostic Code 
7803 also provided only for a 10 percent evaluation.  
Although the former criteria provides for a higher evaluation 
for disfiguring scars of the head, face, and neck (Diagnostic 
Code 7800), and for burn scars (Diagnostic Code 7801, 7802), 
this case does not involve these type of problems.  The Board 
also observes that the evidence does not show, and the 
veteran has not alleged that, service-connected lipomatosis 
has resulted in any functional impairment; hence, a higher 
evaluation is also not is not assignable under former 
Diagnostic Code 7805. 

Since the August 30, 2002 change in the applicable rating 
criteria, the evidence still shows that the veteran's 
condition is manifested, primarily, by non-disfiguring 
lipomas and post-surgical excision scarring that is well-
healed and nontender.  While, in October 2002, the veteran 
described his lipomas as painful and recurring, the Board 
notes that the current 10 percent evaluation contemplates an 
objectively painful condition.  Thus, the overall evidence, 
to include the veteran's assertions, is consistent with 10 
percent evaluation for scars that are superficial and painful 
on examination, the maximum evaluation assignable under the 
revised Diagnostic Code 7804.  A higher evaluation is not 
available under the potentially applicable Diagnostic Codes 
7802 or  7803.  While the revised criteria provides for a 
higher evaluation for disfigurement of the head, face, and 
neck (Diagnostic Code 7800), but this case does not involve 
any disfigurement.  The Board also observes that as the 
evidence does not show, and the veteran has not alleged that, 
service-connected lipomatosis results in any functional 
impairment or limited motion, a higher initial evaluation is 
not assignable under revised Diagnostic Code 7801 or 7805. 

For all the foregoing reasons, the Board must conclude that 
the initial 10 percent evaluation assigned following the 
grant of service connection for recurrent lipomas with 
residual scarring was proper, and that the claim for a higher 
initial evaluation has not been met.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

An initial evaluation in excess of 10 percent for recurrent 
lipomas with residual scarring is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

